Citation Nr: 9913838	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-13 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans Benefits Counsel of 
Chicago, Illinois


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for the 
cause of the veteran's death.  

In March 1999, the appellant testified before the undersigned 
Board member during a Video Conference hearing conducted at 
the RO in Chicago, Illinois.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

The threshold question to be answered concerning the 
appellant's claim for service connection for the cause of the 
veteran's death, is whether she has presented evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the appellant has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that her claim for service connection 
for the cause of the veteran's death is well grounded.

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible. 38 U.S.C.A. § 5107 
(West 1991).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  In Ramey v. Brown, 9 Vet. 
App. 40 (1996), the Court applied these same three 
requirements for a well-grounded claim for service connection 
of a disability to a claim for service connection for death.

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c) (1998).

Under the basic governing law, service connection may be 
granted for "disability resulting from personal injury 
incurred or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty." 38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for certain 
"chronic diseases," including malignant tumors (which would 
include carcinoma), on a presumptive incurrence basis if they 
are manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The official death certificate reflects that the immediate 
cause of the veteran's death, on October 27, 1980, was 
malignant melanoma with metastases.  No other contributing 
factors were noted and an autopsy was not performed.  Service 
connection was not in effect for any disability during the 
veteran's lifetime. 

The appellant contends, in essence, that the veteran's fatal 
malignant melanoma was caused by excessive exposure to the 
sun during his service with the United States Navy in Guam.  
Therefore, a favorable determination is requested.

II.  Factual Background

In this case, the appellant, the veteran's widow, asserts 
that he was exposed to the sun during his military service in 
Guam and, as a result, he developed fatal malignant melanoma 
which metastasized and ultimately caused his demise.  The 
clinical evidence of record, however, contains no medical 
opinion establishing an etiological relationship between the 
veteran's fatal malignant melanoma with metastases and 
exposure to the sun during service in Guam.

The veteran's DD Form 214 reflects that he had overseas 
service in Guam from June 1946 to July 1947 and had received 
the World War II Victory Medal.  Service medical records are 
negative for complaint, treatment or clinical abnormality 
with respect to the skin and exposure to the sun.  In fact, 
during a September 1947 examination for separation, the 
veteran's skin was found to have been normal.

The first post-service medical evidence of any malignant 
melanoma was not until 1979.  In this regard, medical 
records, submitted by the Little Company of Mary Hospital, 
dating from 1979 to 1980, reflect that the veteran had 
metastatic squamous cell carcinoma of the right neck which 
metastasized into the cervical lymph nodes and that a biopsy 
was performed.  However, these records do not contain any 
medical opinion establishing an etiological relationship 
between the veteran's fatal metastatic squamous cell 
carcinoma of the right neck and his service in Guam decades 
earlier.

The appellant submitted an article entitled "Sunlight and 
Skin Cancer" from the Scientific American, dated in July 
1996, which discussed the relationship between exposure to 
the sun and the subsequent development of skin cancer.  

In a February 1997 medical statement from the appellant's 
dermatologist, Keith M. Kozeny, M.D., of the Dixie-Ashland 
Dermatology Associates, he indicated that it was his opinion 
that a malignant melanoma could occur thirty-five years or 
more after a severe sunburn.  Despite Dr. Kozeny's general 
conclusory opinion, there is no indication that he had ever 
personally examined the veteran during his lifetime or was 
familiar with the events or causes which led to the veteran's 
demise or to the particular facts of the claim at issue.

Photos of the veteran taken during service, received by the 
RO in April 1997, showed the veteran in the sun during 
service in Guam.
 
During a March 1999 video conference hearing at the RO in 
Chicago, Illinois, the appellant testified that she was a 
nurse and that it was her contention that the veteran's fatal 
malignant melanoma was a result of in-service exposure to the 
sun in Guam.  She reported that the veteran was of Polish 
decent, had lived in Chicago, Illinois, and had never been 
exposed to the sun until he served in Guam.  The appellant 
testified that the veteran first showed signs of cancer in 
1979 and that he died in 1980.  She related that he did not 
have any hereditary factors which would have predisposed him 
to the fatal melanoma, especially since he was a printer and 
had worked indoors after service.  Also, during the March 
1999 hearing, the veteran presented duplicate photos of the 
veteran during his service in Guam and additional excerpts 
from various medical journals such as the American Cancer 
Society, Medical Institute and Creighton Student Health, all 
of which discussed the risks of sun exposure, to include skin 
cancer.

III.  Analysis

The Board observes the appellant's contention that the 
veteran's fatal malignant melanoma was a result exposure to 
the sun during service in Guam.  However, the record contains 
no clinical evidence of the presence of the veteran's fatal 
malignant melanoma in service or within one year of 
separation from service.  The clinical entries in the service 
medical records contain no complaints, statements of medical 
history or findings of malignant melanoma or any skin 
disorder as a result of exposure to the sun.  Indeed, the 
first post-service evidence of any malignant melanoma was not 
until 1979, decades after the veteran's discharge from 
service.  Accordingly, the Board finds that the fatal 
malignant melanoma was not present in service or manifest to 
a compensable degree within one year after separation from 
service.  Thus, under Caluza, the claim of entitlement to 
service connection for the cause of the veteran's death on a 
direct basis or within the one year presumptive period is 
found not well grounded since there is no showing of service 
incurrence.

While the Board has taken note of the February 1997 medical 
opinion submitted by the appellant's dermatologist, Keith M. 
Kozeny, M.D., wherein he concluded that a malignant melanoma 
could occur thirty-five years or more after a severe sunburn, 
the Board would emphasize that there is no indication from 
the claims file that Dr. Kozeny had ever personally treated 
or examined the veteran for his fatal malignant melanoma 
during his lifetime, ( Dr. Kozeny was the appellant's 
dermatologist), had ever reviewed the veteran's claims file 
or was even familiar with the particular facts of the case at 
bar.  In fact, the only evidence of record establishing an 
etiological relationship between the veteran's fatal 
malignant melanoma to the alleged in-service sun exposure is 
the appellant's own opinion. 

The Board observes that during the March 1999 video 
conference hearing, the appellant testified that since she 
was a nurse, it was her belief that the veteran's fatal 
malignant melanoma was a result of in-service exposure to the 
sun in Guam.  An opinion provided by a nurse, however, not a 
specialist in dermatology or the treating medical 
practitioner, is not probative medical evidence.  Black v. 
Brown, 10 Vet. App. 279 (1997).  Thus, the hearing testimony 
is not probative of the question at issue in that it does not 
serve to establish a relationship between the veteran's 
alleged in-service exposure to the sun in Guam and the 
development of the fatal malignant melanoma.

Furthermore, the Board acknowledges the excerpts from medical 
treatises, submitted by the appellant.  However, while they 
may be informative, they are not accompanied by any competent 
medical opinion indicating that the veteran's fatal malignant 
melanoma was acquired as a result of exposure to the sun in 
Guam.  The Board would argue that the general and conclusory 
medical opinion of Dr. Kozeny, which made no reference to the 
veteran or the particular facts of the current claim, is 
tantamount to an excerpt from a medical treatise, and thus, 
in and of themselves, they may not provide a basis for well-
grounding the appellant's claim.  See Sachs v. West, 11 Vet. 
App. 314, 317 (1998) (medical article and treatise evidence 
can provide important support when combined with an opinion 
of a medical professional).  In short, the veteran's claim 
for service connection for the cause of the veteran's death 
is denied as not well grounded.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the appellant has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for service 
connection for the cause of the veteran's death is well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claim, the claim must be denied as not 
well grounded.  Since her claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support her claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

Finally, the Board recognizes that this issue is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the veteran's claim well grounded, such as 
records containing a medical opinion establishing an 
etiological relationship between the veteran's fatal 
malignant melanoma and in-service exposure to the sun.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  As such, there is 
no further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
required to complete her application for service connection 
for the cause of the veteran's death.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for the cause of the veteran's death not having 
been submitted, this appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

